t c summary opinion united_states tax_court william l solomon jr and sharon a jackson petitioners v commissioner of internal revenue respondent docket no 1843-07s filed date william l solomon jr and sharon a jackson pro sese robert w mopsick for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure respectively in petitioners’ and federal income taxes the issues for decision are whether petitioners are entitled to claim fuel tax_credits for and and whether they are liable for penalties under sec_6662 for the years in issue background petitioners resided in new jersey when they filed the petition william l solomon jr hereafter petitioner is a truck driver who owns and operates a tractor-trailer petitioner registered his 18-wheeler as a commercial vehicle and drove it only on roads and highways sharon a jackson ms jackson prepared their joint and federal_income_tax returns using tax preparation software she followed the prompts from the software and answered the questions posed entering the year make model and weight of the truck tolls paid amount of fuel used type of fuel used diesel and other details ms jackson did not recall precisely what questions the software asked regarding the fuel tax_credits and in particular did not remember answering questions about highway versus off-road use she recalled the software asking her whether the truck used diesel_fuel and explained her understanding of the significance of that question if it does it can be entitled to a fuel tax_credit neither petitioner is a tax professional for tax years prior to they hired a return preparer but ms jackson explained well we had an accountant but the accountant was ripping us off and he wasn’t doing them properly either i figured since he wasn’t doing them properly let me try it petitioners began preparing their own tax returns and began using tax preparation software when ms jackson prepared their tax_return petitioners claimed a fuel tax_credit for diesel_fuel for each of the years in issue upon examination respondent disallowed the fuel tax_credits for both years and determined that petitioners were liable for accuracy-related_penalties under sec_6662 discussion generally the burden_of_proof is on the taxpayer rule a respondent’s determinations are presumed correct and petitioners claimed fuel tax_credits of dollar_figure and dollar_figure for and respectively for big_number and big_number gallons of diesel_fuel respectively at dollar_figure4 per gallon petitioners bear the burden of proving that they are erroneous see rule a 290_us_111 fuel tax_credit sec_4041 imposes a tax on diesel_fuel sold to an owner lessee or other operator of a diesel-powered highway vehicle for use as a fuel in such vehicle however the tax is not imposed if the diesel_fuel is sold for use or used in an off-highway_business_use as defined in sec_6421 sec_4041 c off-highway_business_use includes any use in a trade_or_business other than as a fuel in a highway vehicle which at the time of such use is registered or is required to be registered for highway use under the laws of any state sec_6421 where a tax has been imposed under sec_4041 on a sale of diesel_fuel and the fuel is used by the purchaser for a nontaxable purpose such as an off-highway_business_use sec_34 allows a credit against income_tax for the sec_4041 tax imposed on the sale see sec_34 payments under sec_6421 for gasoline used other than as fuel for a highway vehicle and payments under sec_6427 for fuels used for neither party addresses sec_7491 on the record before us we conclude that the burden_of_proof does not shift to respondent with respect to any of the factual issues in this case see sec_7491 and a and b nontaxable purposes see also sec_6421 sec_6427 income_tax credits in lieu of payment with regard to the credits payable under sec_34 sec_6421 and sec_6427 petitioners must prove that the fuel was used for nontaxable purposes ie that the truck was not a highway vehicle that was registered or required to be registered for highway use they must then establish the number of gallons of fuel so used or the amount of tax paid williams v the record does not include the second pages of petitioners’ and form sec_1040 u s individual_income_tax_return however the record does contain the forms credit for federal tax paid on fuels for and the court notes that ll and on the second page of a and form_1040 respectively permit entry of credits claimed on form_4136 these credits are treated as payments on form_1040 the forms certificate of assessments payments and other specified matters include self-assessed taxes and refundable_credit claims consistent with petitioners’ entering the credits on the form sec_1040 sec_6211 defines the term deficiency and is limited to subtits a and b and chs and subtit d contains the fuel tax in sec_4041 and sec_4081 however sec_34 allows fuel tax_payments to be made as credits against income_tax when so claimed the fuel tax_credit comes under subtit a and is subject_to deficiency proceedings sec_6211 provides that the excess of such credits over the amount shown as tax on the return shall be taken into account as a negative tax sec_301_6211-1 proced admin regs states payments on account of estimated income_tax like other_payments of tax by the taxpayer shall likewise be disregarded in the determination_of_a_deficiency although treated as a payment on form_1040 this refundable_credit is not actually a payment by a taxpayer rather it is a negative tax sec_6211 thus it is considered in calculating the deficiency hence respondent determined deficiencies equal to petitioners’ disallowed fuel tax_credits commissioner tcmemo_1997_540 petitioner testified not only that his truck was registered but also that he drove it exclusively on roads and highways we conclude that petitioners are not eligible for the claimed fuel tax_credits because the fuel was not used in any off-highway business activity accordingly respondent’s determination is sustained accuracy-related_penalty by virtue of sec_7491 the commissioner has the burden of production with respect to the accuracy-related_penalty to meet this burden he must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production a taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra the burden of proving that the accuracy- related penalty should not be imposed rests with the taxpayer higbee v commissioner supra sec_6662 provides sec_6662 imposition of penalty --if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 provides that the accuracy-related_penalty applies to the portion of any underpayment attributable to one or more of the five types of misconduct specified in that subsection sec_6664 defines an underpayment as follows sec_6664 underpayment --for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made for purposes of paragraph the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of the amount specified in paragraph over the rebates previously made as previously discussed there are deficiencies in income taxes for and because an overstated refundable_credit is treated as a negative tax in the computation of a deficiency the penalized conduct includes inter alia negligence or disregard of rules or regulations sec_6662 and any substantial_understatement_of_income_tax sec_6662 the refunds petitioners received resulted from their claiming refundable fuel tax_credits those refunds were not paid because the taxes imposed were less than the amounts shown as tax by petitioners on their returns thus petitioners’ and tax refunds do not fit within the narrow definition of rebate in the flush language of sec_6664 effectively reducing the amount of tax shown by the taxpayer on his return sec_6211 see supra note the calculation of an underpayment does not require such an adjustment for an overstated refundable_credit sec_6664 cf 113_tc_99 if a taxpayer overstates the credit for withholding the overstatement decreases the amount shown as the tax by the taxpayer on his return and increases the underpayment_of_tax sec_1 c income_tax regs adjustments are made only for inflated withholding credits estimated_tax payments and other_payments made by the taxpayer because the underpayment calculation does not adjust for overstated refundable credits such as the fuel tax_credit there are no underpayments in this case because an accuracy-related_penalty is equal to percent of certain underpayments it follows that there can be no accuracy-related_penalty without an underpayment the commissioner is required to come forward with sufficient evidence to show that a taxpayer is liable for any penalty determined in the notice_of_deficiency sec_7491 respondent has not met this burden because there are no underpayments where the only adjustments are the disallowance of some or all of petitioners’ claimed refundable credits even if underpayments existed to trigger sec_6662 we would not hold petitioners liable for the penalties respondent continued we hold that petitioners are not liable for the accuracy- related penalties for and to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the sec_6662 penalties continued determined because considering petitioners’ credible testimony and the level of their education experience and knowledge of federal_income_tax we are convinced that petitioners honestly misunderstood the fuel tax_credit and that they acted in good_faith given the technical nature of the code provisions we conclude that petitioners acted with reasonable_cause and the accuracy-related_penalty is not imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 116_tc_438
